DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 and 24 September 2021 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group II, claims 11-18 in the reply filed on 10 December 2021 is acknowledged.  The traversal is on the ground(s) that the pending claims of the instant application do not present a serious search burden on the examiner.  This is not found persuasive because the fact that the embodiments may be searched together cannot preclude a requirement for restriction if their appearances are considered patentably distinct. In this instant case, providing a spindle bank such that the spindle bank is movable along a first movement axis and further steps of receiving a first spindle, moving the first spindle in a z-axis, rotating the spindle, and assembling one unfinished product are not present in Group I. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 December 2021.

Claim Objections
Applicant is advised that should claims 11, 13 and 16 be found allowable, claims 16 and 17 of the co-pending application 16/992,756 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 17:  the limitation “an element of the spindle bank” in claim 11, lines 14-15 and in claim 17, lines 11, 13 render claims indefinite. Claim 11, lines 13-14 recite “air distribution port is connected to receive air from an element of the spindle bank” and lines 14-15, “the electrical distribution port is connected to receive electricity from an element of the spindle bank” in which, it is unclear the boundaries of protected subject matter for persons skilled in the art. If the air distribution port is connected to air outlet ports 126a, 126b, 126c, 126d, 126e, 126f, 126g of the spindle bank as described in [0099], examiner recommends to specify that for clarity. Similarly “to receive electricity from an element of the spindle bank” may also recite and specify electrical connectors 130, 132 as described in [0099].

Claims 11 and 17: the limitation "at least one unfinished product" in claim 11, line 25 and claim 17, line 28 render claims indefinite. It is unclear what "an unfinished product" is. Claim 11 deemed to read as a method of assembly of an assembly machine comprising a spindle bank and a pick-and-place machine and the unfinished product is an assembly machine. However, the specification [0010], "a feeder location configured to present electronic components for picking; a placement location configured to receive an unfinished product to place the electronic components;" and in [0044], "The board handling track 24 may be configured to provide an unfinished product such as a PCB to a placement station 30 located along the track 24." Would the recited method be an assembly method of a pick-and-place machine or an assembly method of a PCB using a pick-and-place machine? 

Claims 16 and 18: the limitation “controlling, with the first motion control chip, the first z-axis motor and the first theta motor; and controlling, with the second motion control chip, the second z-axis motor and the second theta motor.” in claim 16 and “controlling, with the first 

Claim 17: the limitations “a modular body structure including a receiving location”, “a first z-axis motor”, “a first theta motor”, “an air distribution system including an air distribution port”, an electrical distribution system including an electrical distribution port”, “a mechanical attachment mechanism”, “an element of the spindle bank”, in lines 3-13 render claim indefinite because for these limitations, antecedent basis have been already established in claim 11. It is unclear the recited limitations such as modular body structure, first z-axis motor, fist theta motor, air distribution port, electrical distribution system, electrical distribution port, mechanical attachment mechanism, an element are the same limitations recited in claim 11 or these are different.  

Claim 18: the limitations “a fist motion control chip”, “a second motion control chip”, in lines 2-3 render claim indefinite. Both these limitations have been established antecedent basis in claim 16.

Claim 18: the limitation in line 4 “controlling, with the first motion control chip, the first z-axis motor of the first pick-and-place spindle module and the first theta motor of the first pick-and-place spindle module” is confusing with the limitation in claim 16, line 6, “controlling, with the first motion control chip, the first z-axis motor and the first theta motor;” in which the claim 16 referenced to “first pick-and-place spindle module” as well.   

Claims 12-18 depend on claim 11. Therefore, claims 11-18 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20140215812) in view of Danek (US 20150230369).
Regarding claim 11, Yamamoto teaches,
[AltContent: ][AltContent: textbox (first receiving location)][AltContent: ][AltContent: textbox (second receiving location)][AltContent: textbox (first spindle module)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second spindle module)][AltContent: textbox (second z-axis motor)][AltContent: textbox (second theta motor)][AltContent: textbox (first theta motor)][AltContent: textbox (first z-axis motor)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    692
    453
    media_image1.png
    Greyscale

Modified Fig. 2, Yamamoto.

A method of assembly comprising: 
providing a pick-and-place machine (1, Fig. 1) having a first movement axis (a mounting head 16 is adapted to move in a region above the base table 11 by this head moving mechanism 15, Fig. 1, para. [0025]); 
providing a spindle bank (shaft members 23 provided with suction nozzles 22, Fig. 2) attached to the pick and place machine such that the spindle bank is movable along the first movement axis (para. [0025]): 

a modular body structure including a first receiving location (see first receiving location, modified Fig. 2 above); 
a first z-axis motor (four vertical movement driving motors 25, see modified Fig. 2 above); 
a first theta motor (four rotation driving motors 24, Fig. 2); 
an electrical distribution system including an electrical distribution port (see rotation driving and vertical movement driving part, Fig. 1);
delivering, by the electrical distribution system, received electricity from the electrical distribution port to the received first spindle (vertical movement driving connected to z-axis motor 25, see Fig. 1); 
receiving, by the receiving location of the modular body structure (25b, Fig. 4), a first spindle (23); 
moving, by the first z-axis motor, the received first spindle in a z-axis (shaft members 23 attached to the moving plates 33 move up and down, together with the rotation driving motors 24, para. [0029]); 
rotating, by the first theta motor, the received first spindle (rotation driving motors 24 have their downwardly directed driving shafts 24a connected to the shaft members 23, thereby to directly drive the shaft members 23, para. [0030]); 

Yamamoto does not teach an air distribution system or a mechanical attachment mechanism. However, Danek teaches a dispensing head that includes a motor, an air pump operably connected and powered by the motor in which,

a mechanical attachment mechanism (dispensing heads 16 may be attached to the track 22 by the magnetic attraction, para. [0061]); 
attaching, using the mechanical attachment mechanism (magnet rail 38, in conjunction with the linear motor coil unit 26, may be an attachment mechanism for attaching the pick and place head 16 to the track 22, para. [0061]), the first pick-and-place spindle module to the spindle bank such that the air distribution port is connected to receive air from an element of the spindle bank and the electrical distribution port is connected to receive electricity from an element of the spindle bank (method may include rotating the dispensing head around the track and distributing air by the track to the dispensing head, para. [0068]); 
delivering, by the air distribution system, received air from the air distribution port to the received first spindle (see para. [0068]); 
moving the spindle bank along the first movement axis; and 
at least partially assembling, by the attached first pick-and-place spindle module, at least one unfinished product (method may include providing the dispensing heads with compressed air, and at least partially assembling, with the dispensing heads, an unfinished product, such as the unfinished product or circuit board 18, para. [0068]).
Danek teaches in para. [0102] and Fig. 12 that the dispensing head 2000 includes a motor 2010, air pump 2050, and the motor 2010 is operably connected to the air pump 2050 in which, it is evident that one of ordinary skill in the art would have thought that receiving a first spindle at the receiving location, connecting with an air distribution system and moving the spindle in z-axis using a z-axis motor would enable the assembly of an unfinished product.  Therefore, in view of the teachings of Danek, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 17, Yamamoto in view of Danek teaches all limitations of claim 11. Yamamoto further teaches a second pick-and-place spindle module (see modified Fig. 2 Yamamoto above). 

Regarding claim 13, Yamamoto further teaches,
wherein the modular body structure further includes a second receiving location (see modified Fig. 2 above), the pick-and-place spindle module further comprising: 
a second z-axis motor (see modified Fig. 2 above); and 
a second theta motor (see modified Fig. 2 above), 
the method further comprising: 
delivering, by the electrical distribution system, received electricity from the electrical distribution port to the received second spindle (see Fig. 1);
receiving, by the second receiving location of the modular body structure, a second spindle (23, see modified Fig. 2); 
moving, by the second z-axis motor, the received second spindle in the z-axis ( see para. [0029]); 
rotating, by the second theta motor, the received second spindle (rotation driving motors 24 connected to the shaft members 23 thereby to directly drive the shaft members 23, para. [0030]);
Danek further teaches, 


Regarding claims 16 and 18, Danek further teaches,
the first pick-and-place spindle module further comprising: a first motion control chip (position sensing system 59 may be a motion sensing system, para. [0065]); and a second motion control chip (a first sensor 60, a second sensor 61, a third sensor 62, and a fourth sensor 63, which may be of the inductive, capacitive, laser or other distance measuring technology, Figs. 9A and 9B, para. [0065]), the method further comprising: controlling, with the first motion control chip, the first z-axis motor and the first theta motor; and controlling, with the second motion control chip, the second z-axis motor and the second theta motor (six sensors may be utilized to continuously sense the position of the dispensing head 16 or the spindle 30 with respect to the track, para. [0065], light sensor 46 is connected to the local control system, para. [0070]).
Danek teaches in [0065] that “[T]he position sensing system 59 may be configured to sense the position, and/or the rotation, of the spindle 30 with respect to the track” Therefore, in view of the teachings of Danek, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify method of Yamamoto to add a plurality of motion control sensor chips onto a first spindle module and to a second spindle module to measure the position or movement of the spindle or nozzle so that it enables the motor control circuit to control the position of the z-axis motors and the rotation of the theta motors and to control the movement of the spindle modules of a pick-and-place machine.  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Danek as applied to claim 11 above, and further in view of Tanaka (US 20110192021).
Regarding claim 14, modified Yamamoto does not teach a first body attached to the first linear track and operably connected to the first z- axis motor or a second body attached to the second linear track and operably connected to the second z-axis motor. However, Tanaka teaches an electronic component mounting machine in which, 
[AltContent: textbox (second theta motor)][AltContent: textbox (second linear track)][AltContent: textbox (second z-axis motor)][AltContent: textbox (first theta motor)][AltContent: textbox (first z-axis motor)][AltContent: textbox (first linear track)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    703
    465
    media_image2.png
    Greyscale

Modified Fig. 3 Tanaka.
wherein the modular body structure further includes a first linear track (see modified Fig. 3 Tanaka above) and a second linear track, the first pick-and-place spindle module further comprising: 

a second body attached to the second linear track and operably connected to the second z-axis motor, wherein the first theta motor is operably connected to the first body and the second theta motor is operably connected to the second body (rotary joint 25 couples the corresponding nozzle shaft 20 to the corresponding elevation shaft member 24 by way of a bearing, para. [0024]), the method further comprising: 
moving, by the first z-axis motor, the first body along the first linear track; and moving, by the second z-axis motor, the second body along the second linear track (see Figs. 3 and 4, para. [0024]).
Therefore, in view of the teachings of Tanaka, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify method of Yamamoto to operably connect a first and a second linear track to respective z-axis motors so that it enables to move the spindle module along the track of a pick-and-place machine.  

Regarding claim 15, Danek further teaches, 
further comprising: attaching the first linear track and the second linear track to the modular body structure with a set screw (dispensing heads 16 attached to the track 22, Fig. 8, para. [0059]). Danek teaches in Fig. 8 that the dispensing heads are attached to the track in which, one of ordinary skill in the art would have thought that using set screws or bolts would enable to attach the spindle using a hand tool. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the .     

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Danek as applied to claim 11 above, and further in view of Okazaki (US 5850683).
Regarding claim 12, modified Yamamoto does not teach a threaded bolts to attach the spindle module. However, Okazaki teaches a component mounting apparatus in which,
wherein the mechanical attachment mechanism is a plurality of threaded bolts (attach the spindle 53 by a screw, Fig. 6, col. 6, lines 8-9). 
Danek further teaches,
attaching the first pick-and-place spindle module to the spindle bank with a hand tool (track 22 may be reconfigurable with standard hand tools such as screw drivers, wrenches, pliers and the like, para. [0048]).
Therefore, in view of the teachings of Okazaki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify method of Yamamoto to attach spindle module using screws so that it enables to mount a spindle module using a hand tool such as a screw driver.     
     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Haugen (US 20090229118) teaches a pick-and-place machine including a placement head, a robotic system and at least one detachable nozzle, and performing a variety of self-diagnostics utilizing one or more sensors that detect machine variables. 
Prior art of record Okawa (US 20030183347) teaches an electronic component feeding apparatus for feeding components in a tape that transports the taping component to improve productivity in which, a rotating speed measuring sensor measures the rotation speed of the drive motor. 
Prior art of record Brewel (US 20160100488) teaches a component mounter with a component placement device having a movable holder and control circuit comprising a position sensor which determines the position of the holder and a second sensor to measure pressure, fluid flow such as air, and controls the movement of the motor for moving a holder on which a pick-and-place nozzle is attached. 
Prior art of record Gieskes (US 20070220741) teaches a pick and place head for a pick and place machine includes a stationary frame, a rotating frame rotatably mounted to the stationary frame and a plurality of spindle assemblies mounted one the rotating frame having a set of electric contacts along with an electric bus connected to the control circuits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729